Citation Nr: 0008879	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 7, 
1998, for the award of a schedular rating of 100 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
December 1970.  His military awards and decorations include 
the Bronze Star Medal with "V" device, Combat Infantryman 
Badge (CIB), Vietnam Campaign Medal, Vietnam Service Medal, 
and Purple Heart.  

The record indicates that, by a rating action of January 
1997, the Columbia, SC, Regional Office (RO) granted the 
veteran's claim for service connection for PTSD and assigned 
a 30 percent disability rating, effective January 29, 1996.  
A notice of disagreement with that determination was received 
in February 1997.  Subsequently, by a rating action dated in 
February 1997, the RO increased the evaluation for the 
veteran's service-connected PTSD from 30 percent to 50 
percent, retroactively effective from January 29, 1996.  

This current matter comes before the Board of Veterans' 
Appeals (Board) from a rating action of May 1998 by the 
Columbia RO, which increased the rating for service-connected 
PTSD from 70 percent to 100 percent, effective January 7, 
1998, after determining that the veteran was unemployable as 
a result of this disability.  A notice of disagreement (NOD) 
with the effective date assigned for the grant of the 100 
percent evaluation was received in June 1998.  A statement of 
the case was issued in July 1998.  The veteran's substantive 
appeal (VA Form 9) was received in August 1998.  The veteran 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in July 1999.  A supplemental statement of 
the case (SSOC) was issued in September 1999, which confirmed 
the denial of an earlier effective date.  The appeal was 
received at the Board in February 2000.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision which assigns a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  Thus, the issue of the 
rating to be assigned for PTSD, based upon the appeal from 
the January 1997 rating decision, remains in appellate status 
before the Board.  See AB v. Brown, 6 Vet.App. 35 (1993).  

It is also noted that additional VA treatment records were 
received after the issuance of the last SSOC regarding the 
issue on appeal.  This evidence was not accompanied by a 
waiver of consideration by the RO.  However, the undersigned 
finds that this evidence does not require the RO's initial 
consideration, since we are able to render a decision 
favorable to the veteran at this time.  Thus, under the 
provisions of 38 C.F.R. § 20.1304(c) (1999), the Board is not 
required to remand this case for RO consideration.  

We further note that, by a rating action in January 2000, the 
RO denied a claim for special monthly compensation based on 
the need for regular aid and attendance or being housebound.  
The veteran was notified of the decision by a letter dated in 
January 2000.  He has not filed a notice of disagreement as 
to that determination; therefore, it is not currently before 
the Board.  38 U.S.C.A. § 7105 (West 1991).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The record reflects that the veteran's original claim for 
service connection for PTSD was received by the RO on January 
29, 1996.  

3.  By a rating action dated in January 1997, the veteran was 
granted entitlement to service connection for PTSD; a 
disability evaluation of 30 percent was assigned at that 
time, effective from the date of the claim, January 29, 1996.  
An NOD as to that rating was received in February 1997.  

4.  By rating decision of February 1997, the RO increased the 
disability evaluation for the service-connected PTSD from 30 
percent to 50 percent, effective January 29, 1996.  

5.  A statement in support of claim (VA Form 21-4138) was 
received on August 11, 1997, wherein the veteran requested a 
100 percent disability rating for his service-connected PTSD.  
By a rating action in November 1997, the RO increased the 
disability evaluation for the service-connected PTSD from 50 
percent to 70 percent, effective August 11, 1997.  

6.  By a rating action dated December 3, 1997, the RO 
confirmed the 70 percent disability rating.  The veteran 
filed an NOD with that rating action later in December 1997.  

7.  A statement from the veteran was received on January 7, 
1998, and VA outpatient treatment reports dated from 
September 1996 through April 1998 were received in February 
and April 1998, respectively.  By a rating action dated in 
May 1998, the RO determined that the veteran was entitled to 
an increased schedular evaluation of 100 percent for his 
PTSD, due to an increase in severity of the disorder, with an 
effective date of January 7, 1998.  

8.  Based upon competent medical evidence of record, there is 
an approximate balance of positive and negative evidence as 
to whether the veteran's service-connected PTSD resulted in 
total social and industrial impairment from and after January 
29, 1996, the date of receipt of the original claim.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that he is entitled to an effective date of January 
29, 1996, for a 100 percent rating for his service-connected 
PTSD.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400, 4.3 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The veteran's original claim for service connection for PTSD 
was received at the RO on January 29, 1996.  Received in 
October 1996 were private treatment reports dated from August 
1994 to September 1994, reflecting treatment for a 
neurological disorder.  These records do not reflect any 
complaints, findings, or diagnosis of PTSD.  

Received in November 1996 was a Statement in Support of Claim 
(VA Form 21-4138), dated in October 1996, wherein the veteran 
reported several incidents that he had witnessed while 
serving in Vietnam.  He stated that, in November 1969, when 
he was nearing his 19th birthday, his best friend was shot 
through the heart.  The veteran also recalled that his unit 
initiated an ambush in February 1970, at which time they 
killed six Vietcong, then a grenade went off and he sustained 
injuries in his hand, shoulder, and elbow.  He also reported 
an incident that had occurred in February 1970, when a 
helicopter in which he was riding was shot down.  The veteran 
indicated that he continued to experience problems as a 
result of those experiences.  He related that, after 18 years 
of teaching, he was forced to stop working when the mother 
one of the students refused to allow her child to be taught 
by the veteran for fear that he would crack up and kill the 
children.  The veteran indicated that he had been unable to 
obtain gainful employment.  

The veteran was afforded a VA compensation examination in 
December 1996, at which time he described growing 
difficulties with flashbacks, and particularly dreams at 
night of the helicopter crash, of multiple ambushes in which 
he was involved, with claymore mines blowing up and 
destroying bodies.  He also reported having recurring dreams 
and waking up in a cold sweat, and feeling like he was going 
to die, which caused difficulty in sleeping.  He indicated 
that he had problems dealing with Vietnamese on a daily 
basis, and tended to get very angry at them and at anyone who 
called him crazy from being a Vietnam Veteran.  He related 
that his wife had threatened to leave him on multiple 
occasions because of his short temper and his tendency to 
argue with anyone about anything.  

It was noted that, although the veteran did not have any 
history of psychiatric treatment, he double-locked his doors 
and checked them on several occasions before going to sleep; 
he also carried around a ranger knife, and was severely 
bothered by loud noises that caused him to panic.  The 
veteran also reported that he was mistrustful of most people, 
jumpy, and, except for his family, would interact only with 
the veterans at the Vet Center.  He further reported that, up 
until approximately one year before, he had taught physical 
education; however, his flashbacks had became so difficult at 
work that he was unable to trust his co-workers and 
supervisors, and had to stop working.  The veteran described 
his helicopter crash in service and seeing blood coming out 
of the chest of his best friend, who died on November 19th; 
he indicated that he had great difficulty with that date and 
with times in May, because, during that month, when coming 
back from Cambodia, he had lost half of his team.  It was 
noted that the veteran's last job was in December 1995, which 
he had to stop due to flashbacks.  

On mental status evaluation, the veteran was described as 
alert, oriented, and cooperative.  His mood was somewhat 
anxious, with a suspicious affect.  Speech was loud and 
somewhat rapid at times.  There was some psychomotor 
agitation.  Thought processes were logical and goal directed.  
Thought content was devoid of any auditory or visual 
hallucinations.  There was some level of paranoia about 
others.  He admitted to occasional suicidal or homicidal 
ideations, but none currently and no active plans.  His 
memory was intact for immediate, recent, and remote events.  
He was able to concentrate well enough to spell "table" 
backwards and interpret a proverb.  His intelligence was 
estimated in the above average range, and he had partial 
insight into his current condition.  The diagnostic 
impression was PTSD.  The examiner stated that the veteran 
seemed to be exhibiting symptoms of nightmares and 
flashbacks, along with avoidance of others and exaggerated 
startle response, along with difficulty sleeping.  The 
examiner also stated that the veteran asserted that the 
flashbacks in particular had caused moderate difficulties in 
his social adaptability and interaction with others, worse 
with Asians, and had impeded his industrial adaptability, 
flexibility, reliability, and efficiency at work.  The 
examiner indicated that he would consider the veteran's level 
of disability to be in the definite to considerable range, 
with the possibility of exacerbation or improvement with 
treatment.  

Received in October 1997 were VA outpatient treatment reports 
dated from June 1992 to October 1997, which show that the 
veteran received clinical attention and treatment for several 
disabilities including symptoms of a psychiatric disorder.  
During a clinic visit in June 1992, the veteran complained of 
difficulty sleeping and a feeling of nervousness; no 
diagnosis was reported.  Subsequently, in July 1992, he was 
given a working diagnosis of depression.  A treatment report 
dated in August 1994 indicated that the veteran appeared to 
be experiencing some anniversary issues with tearfulness and 
feeling of apprehension; the assessment was "rule out" 
depression.  Another progress note dated in August 1994 
reported symptoms of crying spells, difficulty sleeping, 
decreased concentration, irritability, and passive suicidal 
ideation; a working diagnosis of depression with exacerbation 
was noted.  These records indicate that the veteran was being 
treated with Prozac.  

During a clinic visit in April 1997, it was noted that the 
veteran had been going to a private doctor who put him on 
Zoloft, which helped him with his depression; however, it was 
noted that the veteran continued to have nightmares and 
flashbacks, even with medications.  The veteran also reported 
having thoughts of Vietnam every day.  The veteran indicated 
that he taught school for approximately 20 years, until one 
of the parents called him a baby killer and was afraid that 
he would "go off" and kill one of the students.  He 
reported experiencing intense rage at times, but was usually 
able to cope; he also indicated that he was still depressed, 
with a little bit of passive suicidal ideation.  When seen in 
October 1997, the veteran indicated that he was unable to go 
to church without looking for "incoming" and look for 
cover; he stated that he still had a lot of angry thoughts.  


Of record is a statement from the veteran's wife dated in 
November 1997, wherein she stated that the veteran lived, 
slept, and talked Vietnam.  She reported that he had knocked 
down several fixtures in the house and, in fact, their 15-
year-old son had refused to stay home alone with his father.  
She indicated that the veteran's psychiatric disorder was 
getting worse every day.  

Received in March 1998 were VA outpatient treatment reports 
dated from September 1996 to February 1998, most of which 
were previously discussed above.  In addition, the records 
show that the veteran was seen at a mental health clinic in 
February 1998, indicating that he was still having trouble 
trusting people because he felt that everyone was out to get 
him; it was noted that this was precipitated by a lady 
calling him a "baby killer" and not wanting her son in his 
class.  He indicated that he still had flashbacks, startle 
response, and problems with memory and concentration.  The 
examiner stated that the veteran was absolutely unable to 
work; he concluded that the veteran was totally and 
permanently disabled as a result of PTSD.  Additional 
treatment reports were received in April 1998, indicating 
that the veteran was seen in April 1998 with similar 
complaints as noted in February 1998.  The assessment was 
PTSD, chronic, severe; the examiner also noted that the 
veteran was totally and permanently unemployable, and noted 
that he would never be able to work on a regular day-to-day 
basis.  

At his personal hearing in July 1999, the veteran reiterated 
the history of the incidents that he had witnessed while on 
active duty in Vietnam; he contended that those incidents had 
prevented him from having a normal life.  He indicated that 
he was always on patrol; he always had one eye open and was 
always on alert, even while he was teaching school, to the 
point that he would go diving behind urinals when startled.  
He testified that he used to teach PE to 9th graders; 
however, he stopped working after one of the student's mother 
called him a baby killer, which opened up old emotional 
wounds.  The veteran indicated that he had been unable to 
work for seven years.  

Received in November 1999 were VA progress notes dated from 
December 1998 to October 1999, which show that the veteran 
continued to receive clinical attention and treatment for 
PTSD.  During a clinical visit in September 1999, the veteran 
reported that his sleep was disturbed nightly with nightmares 
of combat and getting up and checking the perimeters.  The 
veteran indicated that he was very cautious and paranoid at 
night.  He also indicated that he was having some daytime 
flashbacks, seeing battles that he had experienced in 
Vietnam, and experiencing social isolation.  The examiner 
indicated that the veteran was permanently and totally 
disabled from any occupation due to his PTSD as a result of 
his combat experiences in Vietnam, and had been since 1995 
when he was called a baby killer.  Similar complaints and 
findings were reported during a clinic visit in October 1999.  

During a VA compensation examination in December 1999, the 
examiner stated that the veteran still remained severely 
impaired since his last examination in December 1996; he had 
difficulty answering questions because he continued to be 
extremely focused on events that occurred in Vietnam.  
Following a mental status evaluation, the examiner noted that 
the veteran continued to suffer from significant, severe 
symptoms of PTSD that had not improved since his last 
evaluation in December 1996.  

B.  Legal analysis

The claim of entitlement to an effective date earlier than 
January 7, 1998, for the assignment of a 100 percent 
disability rating for service-connected PTSD is well-
grounded, as it is not inherently implausible.  See generally 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that VA has satisfied its statutory obligation to 
assist the veteran in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  The 
regulations, however, also stipulate that an effective date 
for an increase in disability compensation shall be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date otherwise, date of 
receipt of claim."  38 C.F.R. § 3.400(o)(2) (1999); see also 
38 U.S.C.A. § 5110(b)(2) (West 1991).  In other words, the 
effective date for an increased rating is the date that the 
evidence first shows that an increase is appropriate, if the 
request for an increased rating was received within one year 
of that date.  If the request was received more than one year 
from that date, the effective date is the date that the 
request was received.  

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.
In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also 
include considera-tion of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. §§ 3.102, 4.7.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, as in effect 
prior to November 7, 1996, a 50 percent evaluation for PTSD 
was warranted where the evidence showed considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent disability 
rating was warranted for severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people, and where the psychoneurotic symptoms were of 
such severity and persistence as to cause severe impairment 
in the ability to obtain or retain employment.  The highest, 
or 100 percent, schedular evaluation was assigned when all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, with 
psychoneurotic symptoms being totally incapacitating, 
bordering on gross repudiation of reality, with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, with the veteran demonstrably unable to 
obtain or retain employment. 

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on and 
after November 7, 1996.  The new criteria provide for a 50 
percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communica-tion; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

The Court has held that, when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial review process has been 
concluded, a question arises as to which law now governs.  In 
this regard, the Court determined that a liberalizing change 
in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant, and if the 
Secretary has not enjoined its retroactive application.  
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991). 

The Board finds it noteworthy that VA medical examiners 
appear to feel that the veteran's PTSD is of such severity as 
to render him essentially unable to obtain or retain 
employment.  In particular, review of VA treatment reports 
dated in February 1998 through April 1998, and the VA 
examination report dated in December 1999, suggests that 
several medical examiners believed that the veteran was 
unemployable due to his PTSD.  Also of significance is that, 
during the examination in December 1999, the VA examiner 
noted that he had evaluated the veteran in December 1996, and 
that the veteran still remained severely impaired.  The 
examiner noted that the veteran continued to experience 
suicidal ideation, thoughts of wanting to hurt others, 
irritability, quick temper, and flashbacks about Vietnam; 
similar symptoms were reported in 1996.  The examiner stated 
that the veteran continued to suffer from significant, severe 
symptoms of PTSD that had not improved since his last 
evaluation in December 1996.

Moreover, during a clinic visit in October 1999, the examiner 
stated that the veteran was permanently and totally disabled 
from any occupation due to his PTSD from combat in Vietnam 
"and has been since 1995 when called a baby killer at work 
by a student's mother."



When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. Having reviewed the evidence in this case, 
the Board concludes that the unique facts presented in the 
record warrant the application of the reasonable doubt 
doctrine.

After reviewing the totality of the evidence, the Board 
concludes that the record reflects that the veteran has 
continuously experienced symptoms of nightmares, flashbacks, 
difficulty sleeping, exaggerated startle response, passive 
suicidal ideations, social isolation, and paranoia, which 
have caused severe impairment.  Under these circumstances, 
and applying the doctrine of reasonable doubt, the Board 
finds that a 100 percent evaluation is warranted for the 
veteran's PTSD, under the "old" rating criteria, effective 
from January 29, 1996.  Johnson, supra.  

Although the evidence might be said to indicate that the 
veteran was demonstrably unable to obtain or retain 
employment at least as early as 1995, there is no provision 
in law for his disability rating to be effective before the 
date on which he filed his original claim for PTSD.  Given 
the fact that the veteran's claim was received by the RO on 
January 29, 1996, that is the earliest date from which he may 
receive compensation for PTSD.  38 U.S.C.A. §§ 5107, 5110; 38 
C.F.R. §§ 3.400, 4.132, Diagnostic Code 9411 (1996).  

The Board notes that, since we are holding that an earlier 
effective date for the veteran's 100 percent disability 
rating is assignable for his PTSD under the old rating 
criteria, it is not necessary to consider whether the 
disability would also warrant retroactive benefits under the 
new criteria.  Any future consideration of the veteran's 
disability due to PTSD will be accomplished under the 
current, revised rating criteria.  The application of both 
the former and the current criteria in this appeal was 
occasioned by the fact that the regulations were amended 
during the pendency of the claim.



ORDER

An earlier effective date of January 29, 1996, for a 100 
percent evaluation for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 14 -


- 1 -


